HEAD, J.
Our statutory action for the recovery of personal chattels in specie, Code, § 2717, et seq., combines the qualities of detinue and replevin, as those remedies were understood at the common law. But one form and method of procedure are prescribed for any recovery of a chattel, whether the grievance be the mere wrongful detention resulting from a possession originating in contract, or an unlaAVful taking and detention;»and to this procedure is adapted the machinery of the action of replevin for seizing the prop*491erty, at tbe institution of the suit, aucl its custody, under bonds, to abide judgment upon the rights of the parties. Detinue and replevin, as they are distinguished from each other, are, practically, superseded by this statutory substitute designed to answer the aims and ends of both. So combined, the beneficial incidents of either of the old remedies will be held to attach to the new system. If the goods were unlawfully and tortiously taken and detained, for the redress of which according to the early notions of detinue and replevin, the latter was the appropriate remedy, a plaintiff, suing several in one action, might recover against one or more defendants and fail as to the others, as in other actions of tort. This incident must be now held to attach to any action, under our statute for the recovery of chattels.
From this standpoint, there can be no doubt that when suit is brought against several, and the appropriate mandate obtained for the seizure of the goods, it is the duty of the sheriff to execute the mandate though the goods be found in the possession of, and exclusively detained by, one of the defendants only; and this being true, it follows, as a necessary consequence, that the defendant in possession may retain possession by the execution of- the replevy bond authorized by the statute; for, in such case, the other defendants, who may be improperly sued, and who may successfully defend upon the mere denial of the detention, have no concern with the seizure, and no interest to prompt them to join in the execution of the bond. It is no strained, - but a fair, construction of the words of the statute, to hold, as W'e do, that the defendant, authorized to execute bond and retain possession, is he who is in possession and detaining the property; he whose possession would be disturbed by the execution of the process- of the court. Indeed, -it may be open to serious inquiry whether the other defendants who are not in possession, are clothed with a legal right to join in the replevy; since its effect would be to convert into the common custody and possession of them all, that which was, exclusively, in the defendant found in possession. It may be readily perceived how the rights of a real owner in possession, -might be subverted by such enforced transfer of custody, without any provision of means of indemnity. That question does not arise, however, and we pronounce no decision upon it.
Manifestly, the fact that a part of the property sued for and included in the replevy bond was omitted from the sheriff’s return of seizure, can exert no influence upon the statutory character of the bond. Nor does the fact that cer*492tain, articles of property not sued for, were included in the bond, affect it. Such inclusion could not possibly prejudice any right, or work any conceivable harm. It. is a mistake to suppose, as argued by counsel, that the bond requires the obligors, necessarily and at all events, to deliver all the propérty mentioned in it, after judgment. Interpreted in the light of the several provisions of the statute under which it is given, the oligation is to deliver the property sued for and replevied, and which the plaintiff shall recover by verdict and judgment. It is not denied that a plaintiff in this action may recover a part of the property sued for and replevied, and fail as to the residue. As well might it be argued, in that case, that the bond requires the delivery of all the property mentioned in it, yet unquestionably it does not. When the penalties of the bond come to be enforced by return of forfeiture and execution prescribed by the statute, the officers must read it in connection with the record, and thereby ascertain what property was condemned to delivery, and ought to have been delivered. If the willow chair was not sued for, it could not have been recovered, and no obligation could rest upon the obligors to deliver it.
It is next insisted that the execution should be quashed because the statute requires that it shall issue for the alternate value of the property, as assessed by the jury, whereas, this execution issued for a sum less' than that value, being the amount of the penalty of the bond. The proposition is, that where the penalty is less than the assessed value, the bond can not be enforced by summary execution. We think this construction of the statute too narrow. We can see no possible detriment or inconvenience to result to any one' from a summary enforcement of the bond to the extent of the .penalty when the assessed value is greater, which would not be suffered if enforced for the assessed value, when the penalty is greater. The purpose of the statute, in requiring the bond and providing the processes for its enforcement, was to furnish, upon the obligation of sureties, a speedy, efficacious and inexpensive remedy for compelling delivery of the property, on its recovery by judgment, or payment of its alternate value, so far as the obligation of the sureties may be the means of effecting that result. The statute, must be given a liberal interpretation, so as to accomplish the remedial objects intended. It is a fair construction, therefore, of the provision requiring the execution to issue for the assessed value, to impose upon it the implied limitation that the execution shall not exceed the penalty of the bond, that being the measure of the obligor’s
*493liability. It has been the practice in this state to pursue the course here pursued, in analogous cases; and we are not aware that any objection has ever been raised to it. For instance, by statute in cases of appeals to the Circuit Court from judgments of justices of the peace, it is required that, on affirmance of the judgment in the appellate court, judgment shall be rendered against the sureties on the appeal bond, as well as the principal, for the amount recovered and all costs. This judgment, as to the sureties, is purely summary, and yet it has for many years, and frequently been held by this court, that if the sum recovered and costs exceed the penalty of the bond, judgment should properly be rendered against the sureties for the amount of the penalty only.—McBarnett v. Breed, 6 Ala. 476; Witherington v. Brantley, 18 Ala. 197; McKeen v. Nelms, 9 Ala. 507; Sherry v. Priest, 57 Ala. 410; Waite v. Ward, 93 Ala. 271. A literal construction of the statute, such as appellees’ counsel contends for, would in such a case, deny to the Circuit Court the power to render any judgment at ail against the sureties on the appeal bond.
We are of the opinion that none of the grounds of the motion to quash the execution were well taken. The judgment of the City Court is reversed, and a.judgment will be here rendered overruling the petition and motion to quash.
Beversed and rendered.